Citation Nr: 0814932	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
Philippine Recognized Guerilla Service from April 1945 to 
August 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the Manila RO.  In April 2008, the Board granted 
the appellant's motion to advance the case on the Board's 
docket due to the appellant's advanced age.


FINDINGS OF FACT

1. A June 2005 affidavit establishes that the veteran died in 
September 1947; the affidavit states the veteran died from a 
heart illness, malnutrition, and beri-beri.

2. A heart illness, beri-beri, and malnutrition were not 
manifested in service; a heart disability was not manifested 
in the first postservice year; and the veteran's death-
causing diseases are not shown to have been related to his 
service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.212, 3.303, 
3.307, 3.309, 3.312 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Recently, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2005 letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  The July 2005 letter also provided a detailed 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  [As the veteran did not have any service-
connected disabilities, the question of how she could 
establish service connection based on an already service-
connected disability is moot.]  She has had ample opportunity 
to respond/supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.  While she was not 
advised of the criteria for establishing an effective date of 
an award, she is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and this decision does not do 
so.

All pertinent and available records have been secured.  The 
appellant has not identified any evidence that remains 
outstanding.  The Board has also considered whether a VA 
opinion is necessary.  As there is no evidence that the 
conditions that are alleged to have caused the veteran's 
death may be associated with his military service, securing 
an opinion as to a possible relationship between the claimed 
disabilities and the veteran's service is not necessary.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 
(2006).  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and arteriosclerosis, 
cardiovascular-renal disease (including hypertension), 
endocarditis (which includes all forms of valvular heart 
disease), or myocarditis became manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where death cannot be established by a public record of the 
community where the death occurred, a coroner's report, a 
death certificate or clinical summary signed by a medical 
officer, the reason the foregoing evidence cannot be 
furnished must be stated.  The fact of death can then be 
established by the affidavits of people who have personal 
knowledge of the fact of death, have viewed the body of the 
deceased, know it to be the body of the person whose death is 
being established; the affidavits should set forth all the 
facts and circumstances concerning the death, place, date, 
time, and cause thereof.  38 C.F.R. § 3.212.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A January 1947 service separation examination report notes 
that the veteran did not have any significant diseases, 
wounds, or injuries.  Physical examination revealed no 
cardiovascular disabilities.  

In his Affidavit for Philippine Army Personnel, the veteran 
reported that he did not incur any wounds or illnesses during 
service.  The veteran had unrecognized service from September 
1942 to April 1945 and from August 1945 to January 1947.

A June 2005 affidavit from C. A. and N. D. C. certifies that 
they personally knew the veteran and were close friends with 
him and the appellant, who was the veteran's wife.  They 
attest that the veteran died on September [redacted], 1947 in 
Barangay, Pundakit, San Antonio, Zambales, due to heart 
illness, malnutrition, and beri-beri, according to the 
physician who attended the veteran prior to his death and who 
related such to the affiants since they were helping his 
family at the time.  They stated they knew he was buried in 
the Municipal Cemetery in San Antonio, Zambales because they 
were present at his interment.

A July 2005 notarized certificate from the Office of the 
Municipal Civil Register of the Municipality of San Antonio, 
Zambales certifies that the Office has no record of the death 
of [redacted] who is alleged to have died on 
September [redacted], 1947 in the municipality.  The document also 
certifies that the records of death for the year 1947 were 
totally destroyed in the Office archives.

An August 2005 certification from the National Personnel 
Records Center (NPRC) certifies the veteran had recognized 
guerrilla service from April 7, 1945 to August 25, 1945.  

In an August 2005 statement, the appellant alleged that the 
veteran was discharged from service in June 1946 and that he 
died in September 1947.  She argues that the diseases that 
caused his death occurred within a three year regulatory 
period.  Since the veteran's death was so long ago, she could 
not remember the physician who treated the veteran and stated 
that the physician who signed his death certificate was now 
deceased.  In her VA Form 9, Substantive Appeal, received in 
June 2006, the appellant stated that the veteran was 
discharged from service in 1947, and that he died almost 
immediately after his discharge.  As a result, she believed 
the diseases that caused his death must have been incurred in 
service. 

The preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death was related to a 
disability incurred in or aggravated by his military service.  
The July 2005 certification from the Office of the Municipal 
Civil Register states that all death certificates from 1947, 
the alleged year of the veteran's death, had been destroyed.  
Hence, the appellant submitted an affidavit from two lay 
witnesses who attested that they were friends of the veteran 
and the appellant and that they were with the veteran upon 
his death and were there for his burial.  The Board finds 
this affidavit satisfies the requirements of 38 C.F.R. 
§ 3.212 for evidence establishing that the veteran's death 
occurred.

However, this death certificate does not establish that the 
veteran's death occurred as a result of a service-connected 
disability.  The June 2005 affidavit states that the 
veteran's physician told the lay witnesses in 1947 that he 
died from heart illness, malnutrition, and beri-beri.  The 
Court has held that a lay person's account of what a 
physician purportedly said is too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  
Even resolving all reasonable doubt in the appellant's favor 
and finding that the veteran's cause of death was heart 
illness, malnutrition, and beri-beri, there is no indication 
that these conditions were incurred in or aggravated by his 
service.  

The appellant's own statements that the cause of the 
veteran's death was incurred in or aggravated by service are 
not competent evidence, as she is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board recognizes the appellant's argument that the 
disabilities that caused the veteran's death were incurred 
within the presumptive period allowed for some chronic 
disabilities.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  However, even if the veteran's death were caused by 
any of the heart conditions entitled to presumptive service 
connection as outlined above [significantly, the heart 
disabilities have a one (not three alleged by the appellant) 
presumptive period], the evidence does not show that the 
veteran incurred such disability within a year of his 
discharge from service.  The appellant has alleged that the 
veteran was discharged in 1946 or 1947; while the veteran's 
Affidavit for Philippine Army Personnel shows that service 
with the Philippine civilian guerilla ended in January 1947, 
his recognized service with the United States Armed Forces 
ended in August 1945, more than two years prior to his death.  
There is no evidence that any heart disorder implicated in 
the veteran's death was manifested within a year of his 
discharge from his recognized service.

As the evidence does not show that the cause of the veteran's 
death was related to a disability incurred in or aggravated 
by service, the preponderance of the evidence is against the 
appellant's claim, and the reasonable doubt doctrine is not 
for application.  Hence, the claim must be denied.



ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


